DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/21 has been entered.
Claims 1-111, 113, 115-116, 124-157 have been canceled. Claims 158-169 have been added. Claims 112, 114, 117-123, and 158-169 are pending and under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/21 was filed after the mailing date of the final office action on 2/19/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn Rejections
The rejection of claims 147-157 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s cancelation of the claims. See paragraph 6, page 3 of the previous Office action.
The rejection of claims Claims 147, 148, 152-153, and 155 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-10, 15-16, 18-21, 24-26, and 31 of copending Application No. 16/475,326 (reference application), is 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Gentz et al. (US Patent Application Publication 2004/0152169 A1, published August 5, 2004). Gentz et al. teach a method comprising detecting M-CIF (CCL14) levels in cells or a body fluid of an individual (See paragraphs 0033-0036). Gentz et al. teach assaying M-CIF protein levels in a biological sample using an antibody-based technique (See paragraph 0398). However, Gentz et al. do not teach or suggest detecting CCL14 in a subject having acute kidney injury, as claimed. Although Gentz et al. recites a list of various immune disorders in which the invention is useful, there is no teaching or suggestion to perform the claimed method on the claimed patient population. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 112, 114, 117-123, and 158-169 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646